This is an appeal from a judgment of the Supreme Court, affirming a judgment of the workmen's compensation bureau, awarding compensation for the death of petitioner's husband, which occurred while he was engaged in the service of his employer. The sole question is whether the petitioner sustained the burden of establishing that her husband's death was the result of an accident which arose out of and in the course of his employment. The deputy commissioner determined this issue in favor of the petitioner, and Mr. Justice Bodine reached a like conclusion. There was evidence sufficient to warrant a finding for the petitioner on the issue, and in that situation an affirmance is required.
Judgment affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None. *Page 198